        Case 1:16-cv-01638-JLT Document 108 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10

11   MARK ASHLEY, individually and on behalf of CASE NO. 1:16-cv-01638-LJO-JLT
     those similarly situated,
12                                              [PROPOSED] ORDER GRANTING
                    Plaintiff,                  JOINT STIPULATION TO EXTEND THE
13                                              STAY
             v.                                 (Doc. 107)
14
     SHERIFF DONNY YOUNGBLOOD AND
15   DOES 1 through 50,

16                    Defendants.

17

18           To allow the parties to finalize their settlement, the Court ORDERS:

19           1.       The stay remains in place.

20           2.       No later than November 4, 2021, the parties SHALL file a joint status report

21   regarding the settlement or, if the case is not settled, they SHALL file a proposed amended

22   scheduling order.

23           All other provisions of the Court’s May 20, 2021 order (Doc. 104) remain in place.

24   IT IS SO ORDERED.
25
         Dated:      September 20, 2021                             _ /s/ Jennifer L. Thurston
26                                                      CHIEF UNITED STATES MAGISTRATE JUDGE

27

28
                                                               1
     Joint Stipulation to Stay Proceedings and Vacate                Mark Ashley v. Sheriff Donny Youngblood, et al.
     Future Hearing Dates; [Proposed] Order                                            Case No. :16-CV-01638-JLT
